Cobb, J.
1. The allegations of the petition were sufficient to authorize a recovery by the plaintiff against the defendant for the acts of trespass referred to therein, and, as against a general demurrer, the petition set forth a cause of action.
2. It is indispensably necessary in an application by the owner of timber, for an injunction to prevent the cutting thereof, that the applicant should allege at least one of three things: that he has a perfect title either to the timber or the land on which it is situated, within the meaning of Civil Code, § 4927, attaching to his petition the abstract of the title required by that section; or that the defendant is insolvent; or that the damages will be irreparable. See *624Jenkins v. Carmen, 112 Ga. 476, and cases cited; Camp v. Dixon, 112 Ga. 872. It is not, however, necessary, inapefcition claiming damages on account of the cutting of timber which has already been done, that the plaintiff should show that he is the holder of such a perfect title as is referred to in that -section, nor is it necessary that he should attach any abstract of his title to the petition. All that is necessary in reference to this matter are averments showing that he was the owner of the timber at the time of the alleged trespass, and had such a title thereto as would authorize him to recover the land upon which it was situated, in an action of ejectment, if he was the owner both of the land and the timber, or, if owner of the timber only, such a title thereto as would authorize him to recover the same after it was severed from the land, in an action of trover. The petition in the present case was filed for two purposes: first, to obtain damages for timber which had been cut; second, to obtain an injunction to prevent the future cutting of timber. Even though the allegations of and exhibits to the petition were not sufficient to authorize the granting of an injunction, the averments of the petition in reference to past acts of trespass were sufficient to authorize a recovery by the plaintiff; and the court erred in dismissing the case on the ground that the plaintiff had not shown a perfect title as required by the section of the code above cited, nor attached to his petition the abstract of title required by that section. The failure to allege that the defendant was insolvent, or that the damages would be irreparable, was, of course, no sufficient reason for dismissing that part of the petition which claimed damages on account of the acts of trespass. Besides, these grounds of demurrer related solely to that part of the petition which prayed for an injunction, which does not appear to have been insisted on' at the hearing. Although a petition as originally drawn prays for extraordinary relief, still, if the right to such relief is not insisted on, there is no good reason for dismissing that part of the petition relating to the ordinary relief prayed for, if the allegations as to this matter are sufficient to authorize the plaintiff to recover. See Teasley v. Bradley, 110 Ga. 497, 506.
3. One ground of the demurrer was .that the petition failed to show the residence of the defendant. It was distinctly alleged that the defendant was a corporation of this State, and that the trespass complained of was committed in the county where the suit was *625brought. The Civil Code, § 1900, provides that “ suits for damages, because of torts, wrongs or injury done,” against a corporation chartered by authority of this State, may be brought in the county where the cause of action originated. The allegations were sufficient to show that the court in which the suit was brought had jurisdiction of the case.

Judgment reversed.


All the Justices concurring.